        Case 1:20-cv-01063-GHW-SN Document 24 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        10/5/2020



SEAN LOPES,

                                            Plaintiff,
                                                                       20-CV-01063 (GHW)(SN)
                          -against-
                                                                                 ORDER

JAFIA CALLADO,

                                            Defendant.

-----------------------------------------------------------------X


SARAH NETBURN, United States Magistrate Judge:

        A telephone conference is scheduled for Tuesday, October 13, 2020, at 10:30 a.m. to

discuss the status of this case. At that time, the parties shall call the Court’s dedicated

conference line at (877) 402-9757 and enter Access Code 7938632#.

        IT IS HEREBY ORDERED that the Warden or other official in charge of the

Shawangunk Correctional Facility produce Sean Lopes, Inmate No. 14-A-2371 on Tuesday,

October 13, 2020, no later than 10:30 a.m., to a suitable location within the Shawangunk

Correctional Facility that is equipped with a telephone, for the purpose of participating by

telephone in a conference with the Court and counsel.

        If this time and date presents an inconvenience, the Warden or the Warden’s designee

should promptly inform Chambers by calling Courtroom Deputy Rachel Slusher at (212) 805-

0286.

        Plaintiff’s counsel must: (1) send this Order to the Warden immediately; (2) contact the

Shawangunk Correctional Facility to arrange the call and determine the telephone number at
       Case 1:20-cv-01063-GHW-SN Document 24 Filed 10/05/20 Page 2 of 2




which the plaintiff will be reachable at the above time and date; and (3) telephone the Court with

the plaintiff on the line at the time and date of the conference.

SO ORDERED.




DATED:         October 5, 2020
               New York, New York




                                                  2
